Exhibit 10.44

 

ADVERTISING PURCHASING AGREEMENT

 

This Advertising Purchase Agreement is made and entered into between Herbst
Gaming Inc., a Nevada corporation (hereinafter “HGI”) and TERRIBLE HERBST INC.,
a Nevada corporation, (hereinafter “TH’’). Now for valuable consideration,
receipt of which is acknowledged, the parties agree as follows:

 

1) HGI Obligations. By this agreement the Parties have agreed to allow HGI to
purchase advertising time on TH’s network of gas pump and interior television
screens located at TH operated gas stations identified in Schedule A. HGI will
be allocated 50% of the available time not sold to 3rd party advertisers on each
4-5 minute loop. HGI will be responsible for the content of its advertisements.
HGI will pay TH a flat rate of $30,000 per month for the time. All payments will
be made monthly. This monthly payment amount will be offset by any revenues
received from 3rd party advertisers.

 

2) Herbst Gaming Exclusivity. TH hereby agrees that HGI will be the exclusive
advertiser of casinos or other gaming related products on the TH network, unless
HGI agrees, in writing, to allow other such advertising.

 

3) Term. The term of the agreement shall be for 12 months commencing on
January 1, 2008.

 

4) Video and Audio Display. The parties agree that there will be a four to five
minute continuously running television loop at each location. TH shall be
entitled to use the remaining time of the loop for its own purposes of offer it
for sale to other 3rd party advertisers.

 

a.                    Media. TH will provide and maintain a television loop
(approximately 4-5 minutes in length) on LCD screens that operate continuously
on the dispensers and inside of the convenience store that incorporates TH’s
specified content. The loop will provide entertainment and advertising content.
HGI will provide TH with its video ads all of which will be incorporated by TH
into the video loop. TH will arrange for and manage all video and video-related
operations. Neither party may modify the content of the video prepared by the
other. HGI shall provide to TH its ad content by the 10th of the month preceding
the month in which the ads will run.

 

b.                   Sale of Advertising by HGI. HGI is entitled to sell, give,
or otherwise use its time in the television loop for advertising. HGI will use
commercially reasonable efforts to avoid advertising that is likely to be
offensive to motorists. TH retains final approval on all advertisements
submitted by HGI, which approval shall not unreasonably be withheld.

 

c.                    Locations. The initial locations for the entire
advertising network are set forth in Schedule A.

 

d.                   Additional Advertising Time. TH and HGI may amend this
agreement to add more advertising time to be sold to HGI, if desired by TH. TH
and HGI can negotiate compensation at that time.

 

e.                    Chevron Guidelines. As it applies to Chevron branded
stations, HGI will adhere to Chevron’s published Video at the Pump content
guidelines.

 

5) Maintenance. Once installed TH is required to maintain at its expense the
equipment in good condition; to make sure the equipment remains compatible so as
to not interfere with its gasoline dispensing equipment; and TH is exclusively
responsible for any service disruption.

 

6) Renewal. At the end of the 12-month term, all parties may negotiate an
extension.

 

7) Early Termination.

 

a.                    TH may, upon 15 days written notice terminate this
Agreement as to any location as to which HGI is in material breach of a material
contract term that is not cured within 30 days after notice of the breach is
given to HGI by TH and the Agreement shall terminate as to that location
effective that date.

 

b.                   TH may terminate this Agreement as to any location where it
ceases operating a service station/convenience store. However, should it
terminate in this manner for more than 15 location, the parties agree to
negotiate a reduction in the monthly fee (for purposes of this section, the
number of stores will be measured from the locations listed on Schedule A.

 

8) Accounting & Audit Rights. TH will provide HGI with a monthly accounting of
all revenue received from 3rd party advertisers and make adjustment to the
monthly rental payment based on such accounting. HGI has the right, at its own
expense, to audit the books and records of TH as they apply to the advertising
set forth in this Agreement. Should those books and records have a discrepancy
of more than 5%, TH shall repay that amount and reimburse HGI for the audit.

 

9) Miscellaneous Terms.

 

Each person signing this Agreement represents that he has authority to bind the
party for which he signs. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original. This writing contains
the entire agreement of the parties. In the event of any conflict between the
specific terms of this Agreement and the terms of any such other prior
agreement, the terms of this Agreement govern. No supplement, modification or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No representations other than those expressly set
forth in this writteri agreement were made or relied upon by either party. No
agent, employee, or other representative of either party is empowered to alter
any of the terms of this Agreement. This Agreement is binding on the parties and
each of their successors and permitted assigns. Neither Party may assign this
Agreement without the prior written consent of the other, said consent not to be
unreasonably withheld.

 

The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under Nevada law. Venue for any legal action or
mediation proceeding relating to or arising out of this Agreement shall be in
Clark County, Nevada. Nothing in this Agreement shall be construed to constitute
or appoint either party as the agent or representative of the other party for
any purpose whatsoever, or to grant to either party any rights or authority to
assume or create any obligation or responsibility, express or

 

1

--------------------------------------------------------------------------------


 

implied, for or on behalf of or in the name of the other, or to bind the other
in any way or manner whatsoever. This Agreement does not provide for a joint
venture, partnership, agency or employment relationship between the parties, or
any other relationship.

 

Any failure of either party to enforce or require the strict performance of any
contract provision shall not constitute a waiver of such provision or of any
breach of such provision, nor in any way affect the right of such party to
strictly enforce same. Any notice to be given under this Agreement shall be in
writing and addressed to the party at the address of its principal place of
business (as stated below or at such other address as either party may hereafter
designate in writing. Any such notice shall be deemed to have been duly given
upon personal delivery or three (3) business days after being enclosed in a
properly sealed and addressed envelope, if sent by registered or certified mail,
and if deposited (postage and registry or certification fee prepaid) in a post
office or branch post office regularly maintained by the United States
Government.

 

10) Dispute Resolution. The parties agree that any arid all controversy or
dispute arising out of the relationship, including claims for breach of
contract, violation of public policy, breach of implied promises, intentional
infliction of emotional distress and any other alleged claims which are not
settled by mutual agreement and good faith negotiation, shall be submitted to
final and binding arbitration to an arbitrator with no less than 10 years
experience in arbitrating contractual disputes in Clark County, Nevada. Any such
claim, dispute or controversy shall be resolved pursuant to the following three
step process: 1) negotiation of the dispute in a face to face meeting by
principals only; 2) non-binding mediation, and if these steps fail; 3) binding
arbitration before a neutral mutually selected arbitrator. Judgment on the award
may be entered by any court having jurisdiction thereof in Las Vegas, Nevada.
The parties agree that the prevailing party herein shall be entitled to recover
its costs, disbursements and reasonable attorney’s fees from the non-prevailing
party following the final award. Mediation shall be confidential. In the event
that the parties are unable to resolve the dispute by way of mediation, the
matter will be submitted to binding arbitration. The parties shall mutually
agree on a mediator or arbitrator as appropriate within 10 days of the first
party demanding mediation or arbitration. If the parties cannot agree on a
mediator/arbitrator, a presiding judge in the Clark County District Court in
Clark County, Nevada shall have jurisdiction to appoint same. Once appointed, if
the mediator determines that either of the parties failed to make a good faith
attempt to resolve the dispute, that mediator will have the authority to either
sanction the party for failing to comply with this provision or that parties’
failure to participate in the mediation in good faith will be deemed a factor to
deny that party attorney fees in the event that the matter proceeds to
arbitration. In consideration of each party’s agreement to submit to arbitration
any disputes that arise out of the engagement relationship between them, each
party agrees that arbitration shall constitute his/her/its exclusive legal
remedy and each party expressly waives the right to pursue legal redress of any
kind in any other forum and expressly waives the right to any jury trial.
Notwithstanding the foregoing, either party shall have the limited right to seek
equitable relief in the form of a temporary restraining order or preliminary
injunction in a court of competent jurisdiction to protect that party from
actual or threatened irreparable injury resulting from an alleged breach of this
agreement pending a final decision in arbitration. This agreement shall be
governed by and constructed in accordance with the laws of the State of Nevada
without regard to conflict of law principles. Venue is hereby stipulated to
Clark County, Nevada. Both parties waive their rights to any other jurisdiction
and venues.

 

11) Non Disclosure. TH and HGI will not discuss this transaction with any third
party and will not disclose its terms to any third party. TH will not
(i) solicit, initiate, encourage, enter into or conduct any discussions, or
enter into any agreement or understanding with any other person or entity
regarding the matters covered in this agreement.

 

12) Mutual Representations of Authority to act. Each party represents that they
are a duly formed corporation duly organized, validly existing and in good
standing under the laws of their respective states of incorporation. Each has
the corporate power and authority to carry on its business as now being
conducted and is duly qualified and in good standing, authorized to do business
in every jurisdiction within which the parties intend to conduct business. Each
party will secure as needed all corporate approvals by its Board of Directors to
consummate the transaction. Each party has all licenses and permits (federal,
state and local) required by governmental authority to own, operate and to carry
on its business as now being conducted.

 

 

IN WITNESS WHEREOF, the parties have executed this Advertising Agreement

 

Effective the 1st day of March 2008.

 

 

 

TERRIBLE HERBST, INC.

 

HERBST GAMING, INC

 

 

 

 

 

 

 

 

 

/s/ Jerry E. Herbst

 

/s/ Timothy P. Herbst

 

By:   Jerry E. Herbst

 

By:   Timothy P. Herbst

 

2

--------------------------------------------------------------------------------